DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of  Species B (FIGs. 2 and 3) in the reply filed on August 31, 2022 is acknowledged.  Applicant contends that claims 1-4 and 6-20 correspond to the elected Species B.  Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim.   

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they do not show every feature of the invention specified in the claims. MPEP § 608.02(d).   More specifically, the drawings should be amended to show the following claimed features:
the focal length (f’) and the image height (l’) recited in independent claim 1; and
a microscope as recited by claim 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10, 11, and 17 are objected to because of the following informalities:  
In claim 1, line 6, “an image height” should be “an image height (l’)”.
In claim 1, line 7, the phrase “the tube system a build length (BL)” should be “the tube system has a build length (BL).”
In claim 10, line 1, the phrase “the first and second lenses define” should be “the first lens and the second lens define.”
In claim 11, line 2, the phrase “spherical aberration and/or coma” should be “spherical aberration, or comma, or both the spherical aberration and the coma,”.
In claim 17, line 1, the phrase “the first and second lenses define” should be “the first lens and the second lens define.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, independent claim 1 is indefinite because longitudinal chromatic aberration (CHL) is wavelength dependent as evident from FIG. 5 of Shi et al. (U.S. 2008/0247050 A1), ¶¶ [0019] and [0038], and the claimed parameter CHL is not associated with any wavelength.  Therefore, what constitutes the relationship CHL/f’ is unclear because CHL’s definition is incomplete.  As evident from Applicant’s original specification, page 4, lines 6-8, CHL is wavelength dependent so this parameter must be defined in terms of reference wavelengths to be clear.  For the purposes of examination, the parameter CHL will be construed to be that defined by any wavelength.
Independent claim 1 is indefinite because transverse chromatic aberration (CHV) is wavelength dependent as evident from FIG. 4 of Shi et al. (U.S. 2008/0247050 A1), ¶¶ [0018] and [0035], and the claimed parameter CHV is not associated with any wavelength.  Therefore, what constitutes the relationship CHV/l’ is unclear because CHV’s definition is incomplete.  As evident from Applicant’s original specification, page 4, lines 6-8, CHV is wavelength dependent so this parameter must be defined in terms of reference wavelengths to be clear.  For the purposes of examination, the parameter CHL will be construed to be that defined by any wavelength.
Claims 2-4 and 6-20 depend either directly or indirectly upon claim 1 so these claims are indefinite for at least the same reasons independent claim 1 is indefinite. 
Allowable Subject Matter
Claims 1-4 and 6-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Although the prior art teaches a tube system, comprising, as seen from an entry pupil: a first lens having a front vertex and a back vertex; a second lens having a front vertex and a back vertex; and a glass element, wherein the tube system has a focal length (f') and an image height (l’); the tube system has a build length (BL) which is a distance between the front vertex of the first lens and the back vertex of the second lens; and the first lens, the second lens and the glass element lead to a longitudinal chromatic aberration (CHL) and a transverse chromatic aberration (CHV), and the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of independent claim 1 pertaining to the ratios (CHL/f’) and (CHV/l’) falling within the clamed ranges, namely, -0.43% ≤ (CHL/f’) ≤ -0.24% and -0.46% ≤ (CHV/l’) ≤ -0.31%.  Consequently, the prior art discussed herein does not reasonably disclose, teach or suggest each and every limitation recited by independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.     

The prior art made of record is considered pertinent to applicant's disclosure:
Shi (US 2008/0247050 A1) is the closest prior art.  Shi discloses a tube system (i.e., microscope objective) as shown in FIG. 1, (¶ [0021]),  comprising, as seen from the entry pupil (1, 2), 
a first lens (L1) having a front vertex (3) and a back vertex (4); 
a second lens (L2a) having a front vertex (5) and a back vertex (6); and
a glass element (G1),
wherein: the tube system has a focal length (f’) of 180 mm, (¶ [0022]) and the tube system inherently possesses an image height (l’);
the tube system has a build length BL(d1 + a1 + a2), which is the distance between the front vertex of the first lens (L1) and the back vertex of the second lens (L2a);
 	the first lens (L1), the second lens (L2a) and the glass element (G1) lead to a longitudinal chromatic aberration (CHL) and a transverse chromatic aberration (CHV) (FIGs. 4 and 5, ¶¶ [0018] and [0020]); and
(BL/f’)≤0.11 (0.15, ¶ [0022], wherein d1 is 3.5, a1 is 21.893 and d2 is 2.4, so BL = 3.5 + 21.893 + 2.4 = 27.793 and (BL/f’) is equal to 27.793/180 = 0.15); and
that CHL/f’, depending on coordinates of the exit pupil, may be about (-0.2 mm)/180 mm = -0.11% at a wavelength of λ = 0.546, (Shi, ¶¶ [0019], [0038] and [0039]) which is substantially outside the claimed range of -0.43% ≤ (CHL/f’) ≤ -0.24%; and  
   values for CHV depending upon wavelength (FIG. 4), however, Shi does not appear to disclose a value for image height (l’) so CHL/l’ cannot be ascertained to determine whether Shi meets the condition -0.46% ≤ (CHV/l’) ≤ -0.31% 

Shi’064 (US 2015/0043064 A1) discloses a tube shield lens unit (FIG. 2) involving two lenses (L4) and (L5), (¶¶ [0027] and [0028]).

Miyazaki (US 2019/0121110 A1) discloses microscope pupil relay lens embodiments (FIGs. 2 and 6, ¶¶ [0018], [0027], [0069], [0070], [0094] and [0095]).

Nobis (US 10,359,612 B2) discloses a tube lens system (3), (FIG. 1, col. 6, lines 38-41).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                       
                                                                                                                         
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.S.A./Examiner, Art Unit 2872



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                                                                                                                                                                                                                                j